Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 1, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-20 are currently pending and have been examined.  Claims 1, 8, and 15 have been amended.  



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022, has been entered.
 
Response to Arguments
Applicants’ arguments regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicants argue at page 11 of Applicants’ Reply dated July 1, 2022 (hereinafter “Applicants’ Reply”) that “the claimed invention provides a practical application and technical improvements to existing technology by using the pricebook management platform to monitor transaction events at the pricebooks, and generating insights (e.g., ‘output,’ reports, trends, etc.) based on changes determined from the transaction events.”  Applicants further argue at page 12 of Applicants’ Reply that “the present claims provide, among other things, a specific implementation that solves the problem of efficiently and conveniently analyzing transactions and modifications between master/tenant pricebooks, and monitoring such transactions via a unique pricebook management platform to provide insights in response to query requests regarding aggregated sets of changes, based on a selected granularity level.”  The Examiner respectfully disagrees.  
As the Examiner has previously noted, per MPEP 2106.04(d), in order to determine if a claim integrates the judicial exception into a practical application, the considerations set forth in MPEP 2106.05 (a)-(c) and (e)-(h) are evaluated. MPEP 2106.04(d) clearly states that “a specific way of achieving a result is not a stand-alone consideration...However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” The Examiner notes that the considerations include improvements to computer functionality, improvements to any other technology or technical field, and a particular machine or transformation.
Further, per MPEP 2106.05(a), in order to constitute a technical improvement, the specification "must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology."  Further, per MPEP 2106.05(a), "if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement." 
With this guidance in mind, the Examiner respectfully asserts that managing pricebooks for a supplier and a tenant is not a practical application because it is not an improvement to computer functionality, an improvement to any other technology or technical field, or a particular machine or transformation.  No improvements to the functionality of the computer are described or to how the computer performs this alleged improvement.  In fact, there is no difference in the operation of the computer as a result of the claimed invention and no technical discussion of how the system is configured differently from a generic computer system.  The claims instead are directed to an alleged improvement to a user’s experience or a business method of updating data in pricebooks, i.e. the abstract idea, and thus is not a practical application.
Applicants further argue at page 12 of Applicants’ Reply that “the limitations recited in independent claim 1 are not ‘generic computer components performing generic functions” or “organizing human activity’” and that “the claimed technology requires at least two pricebooks in remote network communication with a pricebook management platform.”  The Examiner respectfully disagrees and notes that Applicants’ originally-filed disclosure does not define a pricebook as a computer component.  Instead, per at least paragraph [0012] of Applicants’ originally-filed disclosure, the pricebook is referred to as something downloadable, i.e. software or data, i.e., “pricebook may be accessible as a master pricebook library by individual clients (e.g., tenants) who may download respectively relevant portions of the master pricebook library into a personalized tenant pricebook.”  Thus, the pricebooks are not technology.  
Regarding the pricebook management platform, the components that comprise it are generically described as a supplier upload monitor, a tenant download monitor, a change aggregator, and a transaction log which appears to comprise a database (See Figure 1 of the originally-filed disclosure).  However, these components are never actually described in any detail and appear to comprise only software.  The only reference to hardware is in Figure 5 and paragraph 44 of Applicants’ originally-filed disclosure which references generic processors and memory that implement the invention.  Thus, the Examiner has concluded that these are generic computer components performing generic computer functions.
Applicants further argue at page 13 of Applicants’ Reply that the claims “do not ‘monopolize the judicial exception.’”  The Examiner respectfully notes that, per MPEP 2106.04, while “preemption is the concern underlying...the judicial exception, it is not a standalone test for determining eligibility... Instead questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo....It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.”
Thus, the rejection under 35 USC 101 is maintained.
Applicants’ arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-7:  Claim 1 recites “wherein the listing is based on a request from the tenant to add or remove offerings from the tenant pricebook.”  The word “listing” is unclear.  Does “the listing” refer to the “listing of offerings” or to “listing at least a portion of the offerings”?  If it is the latter, then this is unclear as “listing” is a verb in this context and not “a listing.”  For purposes of examination, the Examiner is interpreting “the listing” as referring to “listing at least a portion of offerings.”
Further, claim 1 recites “the master pricebook library.”  There is insufficient antecedent basis for this term.  For purposes of examination, the Examiner is interpreting this as “the master pricebook.”  
Further, claim 1 recites “monitoring the master pricebook and the tenant pricebook for transaction event data.”  It is unclear if this is intended to be the same “transaction event data” that was previously recited or if this is intended to be different transaction event data.  For purposes of examination, the Examiner is interpreting them as being the same.
Further, claim 1 recites “in remote network communication with the master pricebook and tenant pricebook.”  It is unclear if this is intended to be the same “tenant pricebook” that was previously recited.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “the tenant pricebook.”
Further, claim 1 recites “storing the at least one change in a transaction log managed by the pricebook management platform.”  This limitation is unclear.  First, it is unclear if this is referring to only the at least one change in a transaction log previously referenced or if this is referring to storing either determination.  If it is only referring to the “at least one change in a transaction log” then this appears to be a conditional step that is only performed if that option is selected (since the determining can be either or both options).  If this is a conditional step, then that should be made clear in the claim.  Further, regardless of whether this is a conditional step or if it occurs for any determination, there are antecedent basis issues with this step. It is unclear if this is the same “transaction log managed by the pricebook management platform” that was previously recited or if this is a different transaction log.  For purposes of examination, the Examiner is interpreting them as being the same transaction log.  
Further, claim 1 recites “receiving, at the pricebook management platform a query for tenant pricing adjustments.”  It is unclear from which entity this query is received.  Is it from the tenant, the supplier, or some other entity?  For purposes of examination, the Examiner is interpreting this request as being received from the supplier.
Further, claim 1 recites “displaying output indicative of a graphical depiction of the set of changes.”  It is unclear where this output is displayed, i.e., is it displayed on a supplier or tenant site/client?  Is it displayed at the pricebook management platform?  For purposes of examination, the Examiner is interpreting the output as being displayed at the pricebook management platform.  
Claims 2-7 inherit the deficiencies of claim 1.
Claims 3, 10, and 17:  Claim 3 recites “wherein the transaction event data.”  It is unclear which transaction event data from claim 1 this is referring to.  For purposes of examination, the Examiner is interpreting all the transaction event data as referring to the same transaction event data.  
Further, claim 3 recites “associating the transaction event data with the tenant and an offering in the listing of offerings in the tenant pricebook.”  This limitation is unclear.  First, it is unclear which “transaction event data” from claim 1 this is referring to.  For purposes of examination, the Examiner is interpreting all the transaction event data as referring to the same transaction event data.  Further, there is insufficient antecedent basis for “an offering in the listing offerings in the tenant pricebook.”  
Further, claim 3 recites “the previously stored version of data.”  There is insufficient antecedent basis for this term.
Claims 10 and 17 are rejected for similar reasons.
Claims 4, 11, and 18:  Claim 4 recites “wherein transaction event data.”  It is unclear if this is intended to be the same “transaction event data” that was previously recited in claim 1.  For purposes of examination, the Examiner is interpreting all the transaction event data as being the same data.
Further, claim 4 recites “the previously stored version of data.”  There is insufficient antecedent basis for this term.
Claims 11 and 18 are rejected for similar reasons.
Claims 5, 12, and 19:  Claim 5 recites “wherein the transaction event data.”  It is unclear which transaction event data from claim 1 this is referring to.  For purposes of examination, the Examiner is interpreting all the transaction event data as referring to the same transaction event data.  
Further, claim 5 recites “the previously stored version of data.”  There is insufficient antecedent basis for this term.
Claims 12 and 19 are rejected for similar reasons.
Claim 6:  Claim 6 recites “wherein the tenant and the supplier remotely interact with the one of the master pricebook or the tenant pricebook through a network.”  It is unclear how this limitation differs from the language of claim 1 that recites “a supplier in remote network communication with the master pricebook” and “a tenant pricebook in remote network communication with a tenant.”  For purposes of examination, the Examiner is interpreting this portion of claim 6 as clarifying that the tenant and supplier communicate with the respective pricebooks using a network.
Claims 8-14:  Claim 8 recites a system comprising one or more processors and one or more memories but it is unclear what entity this system and these processors/memories are intended to represent.  Is this intended to be the pricebook management platform, as in Figure 1 of Applicants’ disclosure?  If so, then it is unclear what is meant by the steps reciting a pricebook management platform as an external entity.  For purposes of examination, the Examiner is interpreting claim 8 as being directed to the pricebook management platform system and is assigning little patentable weight to the pricebook management platform elements in the claim limitations.
Further, claim 8 recites “wherein the listing is based on a request from the tenant to add or remove offerings from the tenant pricebook.”  The word “listing” is unclear.  Does “the listing” refer to the “listing of offerings” or to “listing at least a portion of the offerings”?  If it is the latter, then this is unclear as “listing” is a verb in this context and not “a listing.”  For purposes of examination, the Examiner is interpreting “the listing” as referring to “listing at least a portion of offerings.”
Further, claim 8 recites “the master pricebook library.”  There is insufficient antecedent basis for this term.  For purposes of examination, the Examiner is interpreting this as “the master pricebook.”  
Further, claim 8 recites “monitor the master pricebook and the tenant pricebook for transaction event data.”  It is unclear if this is intended to be the same “transaction event data” that was previously recited or if this is intended to be different transaction event data.  For purposes of examination, the Examiner is interpreting them as being the same.
Further, claim 8 recites “in remote network communication with the master pricebook and tenant pricebook.”  It is unclear if this is intended to be the same “tenant pricebook” that was previously recited.  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “the tenant pricebook.”
Further, claim 8 recites “store the at least one change in a transaction log managed by the pricebook management platform.”  This limitation is unclear.  First, it is unclear if this is referring to only the at least one change in a transaction log previously referenced or if this is referring to storing either determination.  If it is only referring to the “at least one change in a transaction log” then this appears to be a conditional step that is only performed if that option is selected (since the determining can be either or both option).  If this is a conditional step, then that should be made clear in the claim.  Further, regardless of whether this is a conditional step or if it occurs for any determination, there are antecedent basis issues with this step. It is unclear if this is the same “transaction log managed by the pricebook management platform” that was previously recited or if this is a different transaction log.  For purposes of examination, the Examiner is interpreting them as being the same transaction log.  
Further, claim 8 recites “receive, at the pricebook management platform a query for tenant pricing adjustments.”  It is unclear from which entity this query is received.  Is it from the tenant, the supplier, or some other entity?  For purposes of examination, the Examiner is interpreting this request as being received from the supplier.
Further, claim 8 recites “display output indicative of a graphical depiction of the set of changes.”  It is unclear where this output is displayed, i.e., is it displayed on a supplier or tenant site/client?  Is it displayed at the pricebook management platform?  For purposes of examination, the Examiner is interpreting the output as being displayed at the pricebook management platform.  
Claims 9-14 inherit the deficiencies of claim 8.
Claims 13 and 20:  Claim 13 recites “a communication service configured to establish communications among the one or more processors, the tenant, and the supplier for the tenant and the supplier to remotely interact with the one of the master pricebook or the tenant pricebook.”  This limitation is unclear.  It is unclear what is meant by “the one of the master pricebook or the tenant pricebook.”  Per claim 8, the supplier is in communication with the master pricebook and the tenant is in remote communication with the tenant pricebook.  Claim 13 implies that the tenant and the supplier only interact with either the master pricebook or the tenant pricebook.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 13.  
Claim 20 is rejected for similar reasons.  
Claims 15-20:  Claim 15 recites “wherein the listing is based on a request from the tenant to add or remove offerings from the tenant pricebook.”  The word “listing” is unclear.  Does “the listing” refer to the “listing of offerings” or to “listing at least a portion of the offerings”?  If it is the latter, then this is unclear as “listing” is a verb in this context and not “a listing.”  For purposes of examination, the Examiner is interpreting “the listing” as referring to “listing at least a portion of offerings.”
Further, claim 15 recites “monitor the master pricebook and the tenant pricebook for transaction event data.”  It is unclear if this is intended to be the same “transaction event data” that was previously recited or if this is intended to be different transaction event data. 
Further, claim 15 recites “in remote network communication with the master pricebook and tenant pricebook.”  It is unclear if this is intended to be the same “tenant pricebook” that was previously recited.  For purposes of examination, the Examiner is interpreting this portion of claim 15 as reciting “the tenant pricebook.”
Further, claim 15 recites “store the at least one change in a transaction log managed by the pricebook management platform.”  This limitation is unclear.  First, it is unclear if this is referring to only the at least one change in a transaction log previously referenced or if this is referring to storing either determination.  If it is only referring to the “at least one change in a transaction log” then this appears to be a conditional step that is only performed if that option is selected (since the determining can be either or both option).  If this is a conditional step, then that should be made clear in the claim.  Further, regardless of whether this is a conditional step or if it occurs for any determination, there are antecedent basis issues with this step. It is unclear if this is the same “transaction log managed by the pricebook management platform” that was previously recited or if this is a different transaction log.  For purposes of examination, the Examiner is interpreting them as being the same transaction log.  
Further, claim 15 recites “receive, at the pricebook management platform a query for tenant pricing adjustments.”  It is unclear from which entity this query is received.  Is it from the tenant, the supplier, or some other entity?  For purposes of examination, the Examiner is interpreting this request as being received from the supplier.
Further, claim 15 recites “generate output, on a display, indicative of a graphical depiction of the set of changes.”  It is unclear where this output is displayed, i.e., is it displayed on a supplier or tenant site/client?  Is it displayed at the pricebook management platform?  For purposes of examination, the Examiner is interpreting the output as being displayed at the pricebook management platform.  
Claims 16-20 inherit the deficiencies of claim 15.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, and 15 recite a method, a system, and a non-transitory computer-readable medium for updating data in a pricebook.  With respect to claim 1, claim elements accessing a master pricebook, accessing a tenant pricebook, generating transaction event data, monitoring the master pricebook and the tenant pricebook, determining at least one of an association and at least one change in a transaction log, and aggregating a set of changes, as drafted, cover a method of organizing a human activity, i.e., commercial or legal interactions such as sales activities.  Claims 8 and 15 recite similar limitations..
The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 recite receiving and storing data and displaying or generating output on a display.  These limitations are considered to recite insignificant extra-solution activity.  Further, claim 8 recites a processor and a memory and claim 15 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Thus, claims 1, 8, and 15 are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, claim 8 recites a processor and a memory and claim 15 recites a non-transitory, computer-readable medium at a high level of generality, i.e., as generic computer components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
Further, regarding the receiving, storing, and displaying limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 1, 8, and 15 are not patent eligible.  
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15.  Claims 2, 9, and 16 are directed to aggregating changes into grouped changes and are further directed to the abstract idea.  Claims 2, 9, and 16 are also directed to receiving and retrieving data which, as discussed above, are considered to be computer functions that are well-understood, routine, and conventional.  Claims 3, 5, 10, 12, 17, and 19 are directed to defining the transaction event, associating the transaction event data, and identifying the previously stored version of the data and are further directed to the abstract idea.  Claims 4, 11, and 18 are directed to defining the tenant accounts, associating the transaction event data with one of the accounts, and identifying the previously stored version of the data based on the association and are further directed to the abstract idea.  Claims 6, 13, and 20 are directed to defining the interaction between the tenant, supplier, master pricebook, and tenant pricebook and are further directed to the abstract idea.  Claims 7 and 14 are directed to generating documentation and are further directed to the abstract idea.  Claims 7 and 14 are also directed to storing data which, as discussed above, is considered to be a computer function that is well-understood, routine, and conventional.  
Thus, the claims are not patent eligible.


Potentially Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and set forth in this Office action.
In the event the claims are amended, they will be subject to further examination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2013/0204716 A1 to Rehman is directed to systems and methods for creating and managing a product catalog including creating a new store and mapping it to a cloud service provider, creating a catalog, creating catalog categories and mapping them to the catalog, and creating a product and mapping it to the categories.  

US 2005/0288962 A1 to Boyd et al. is directed to a method for pricing products offered to a customer based on customer behavior.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684